DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 04/29/2022 with traverse of Group I, claims 1-14 & 16-18 for further examination. Claims 15 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022. Applicant's election with traverse of Group I, claims 1-14 & 16-18
The traversal is on the grounds that a serious burden would not exist with examination of all groups of claims. This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though U.S. Patents disclosing apparatus species may be found in subclass B05B, subgroup 12/32, it is recognized that species of an application system with different combinations of structural components and functional limitations are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries) would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claims 2 & 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 2, line 1 recites “the system”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the system” as “the application system” as recited previously in claim 2, line 1. To correct this problem, amend line 1 to recite “the application system”.
As regards to claim 10, line 2 recites “the temperature”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the temperature” as “a temperature”. To correct this problem, amend line 2 to recite “a temperature”.
As regards to claim 13, line 3 recites “the system”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the system” as “the application system” as recited previously in claim 13, line 1. To correct this problem, amend line 3 to recite “the application system”.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-14 & 16-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Armstrong (US 4,893,751 A) hereinafter Armstrong.
	As regards to claim 1, Armstrong discloses a striping machine for applying a paint over a predetermined parking lot surface (abs; fig 1-9), comprising: 
a frame 11 movable over the predetermined parking lot surface 77 (col 3, ln 32-49; fig 1-5 & 8; clm 1); 
a pressurized carrier source (col 1, ln 13-30; col 5, ln 38-47; col 7, ln 42-51; fig 1-5 & 8; clm 1);
a paint pot 59 containing the paint (col 4, ln 18-21; col 6, ln 27-37; fig 1-5 & 8; clm 1); 
a first conduit 69 for conveying the paint from the paint pot 59 to at least one spray nozzle 135 and a second conduit 125 for conveying a pressurized carbon dioxide from the pressurized carrier source to the at least one spray nozzle 135 for applying a mixture of the pressurized carbon dioxide and the paint over the predetermined parking lot surface 77 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1); and 
a cover (fig 8A below clm 1) laterally surrounding the at least one spray nozzle 135 for minimizing overspray of the mixture (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1); 
the frame 11 carrying the pressurized carrier source, the paint pot 59, the first conduit 69, the second conduit 125, and the cover (fig 8A below clm 1) (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).

    PNG
    media_image1.png
    258
    303
    media_image1.png
    Greyscale

As regards to claim 2, Armstrong discloses a striping machine (abs; fig 1-9), wherein the striping machine is self-contained (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 3, Armstrong discloses a striping machine (abs; fig 1-9), wherein the pressurized carrier source is an air compressor (col 1, ln 13-30; col 5, ln 38-47; col 7, ln 42-51; fig 1-5 & 8; clm 1).
As regards to claim 4, Armstrong discloses a striping machine (abs; fig 1-9), wherein the air compressor is battery powered, powered by a gas source, a liquid source, or a combination thereof (col 1, ln 13-30; col 5, ln 38-47; col 7, ln 42-51; fig 1-5 & 8; clm 1).
As regards to claim 5, Armstrong discloses a striping machine (abs; fig 1-9) further comprises a plurality of wheels 21+29+143 rotatably connected to the frame 11 for permitting movement of the frame 11 over the predetermined parking lot surface 77 (col 3, ln 38-44; col 5, ln 7-37; col 7, ln 55-58; fig 1-5 & 9; clm 1-7).
As regards to claim 6, Armstrong discloses a striping machine (abs; fig 1-9) further comprises a castor stirrup 145 pivotally connected to the frame 11 (col 3, ln 38-44; col 5, ln 7-37; col 7, ln 55-66; fig 1-5 & 9; clm 1-7).
As regards to claim 7, Armstrong discloses a striping machine (abs; fig 1-9), wherein the cover (fig 8A below clm 1) is movable relative to the frame 11 between an operating position and a first transport position suspended over some portion of the handle 39 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 8, Armstrong discloses a striping machine (abs; fig 1-9), wherein the cover (fig 8A below clm 1) is movable relative to the frame 11 between the first transport position suspended over some portion of the handle 39 and a second transport position suspended over some other portion of the handle 39 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 9, Armstrong discloses a striping machine (abs; fig 1-9), wherein the frame 11 further comprises a handle 39 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 10, Armstrong discloses a striping machine (abs; fig 1-9) further comprises a heater coil 121 positioned over at least a portion of the paint pot conduit 119 for controlling the temperature of the paint (col 5, ln 65-68; fig 8; clm 3).
As regards to claim 11, Armstrong discloses a striping machine (abs; fig 1-9) further comprises a control assembly 113+115+117+123 for selectively controlling the flow of the pressurized carbon dioxide from the pressurized carrier source to the at least one spray nozzle 135 (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 12, Armstrong discloses a striping machine (abs; fig 1-9), wherein the control assembly 113+115+117+123 includes a control handle 117 movable between an operating position and a shutoff position (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 13, Armstrong discloses a striping machine (abs; fig 1-9) further comprises a spray nozzle 135 protector 133 positionable over a portion of each of the at least one spray nozzle 135 for preserving the at least one spray nozzle 135 during non-operation of the system (col 7, ln 3-52; fig 8; clm 1).
As regards to claim 14, Armstrong discloses a striping machine (abs; fig 1-9), wherein the predetermined parking lot surface 77 is a predetermined horizontal support surface (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).
Regarding claim 16, the recitation “a roofing adhesive or a roofing sealant”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Armstrong since Armstrong meets all the structural elements of the claim and is capable of applying a roofing adhesive or a roofing sealant, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 16, Armstrong discloses a striping machine (abs; fig 1-9), wherein the substance can be a roofing adhesive or a roofing sealant (col 3, ln 32-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 17, Armstrong discloses a striping machine (abs; fig 1-9), wherein the cover (fig 8A below clm 1) is movable relative to the frame 11 between an operating position and a first transport position suspended over some portion of the handle 39 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1).
As regards to claim 18, Armstrong discloses a striping machine (abs; fig 1-9), wherein the cover (fig 8A below clm 1) is movable relative to the frame 11 between the first transport position suspended over some portion of the handle 39 and a second transport position suspended over some other portion of the handle 39 (col 4, ln 21-col 7, ln 52; fig 1-5 & 8; clm 1).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717